DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                       Terminal Disclaimer
2. The terminal disclaimer filed on 09/09/2022 to obviate double patenting rejection over patent applications 11,405,336; 11,343,083 and co-pending application  16/693,019 have been approved. 
                                                   EXAMINER’S AMENDMENT

3. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.

To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Pin Wu on 09/09/2022.

The application has been amended as follows:

1.	(Currently amended)	A computer-implemented method of a first data processing (DP) accelerator securely communicating with one or more second DP accelerators via a switch:
        receiving, by the first DP accelerator, from a host device, via a first communication channel          of the switch, a list of the one or more second DP accelerators;
     for each of the one or more second DP accelerators, determining a session key between the first DP accelerator and the second DP accelerator via at least the first communication channel of the switch and a second communication channel of the switch, wherein at least the second communications channel is determined by the switch; and

     transmitting, by the first DP accelerator, to the host device via the first communication channel via the switch, an indication that the first DP accelerator is configured for secure communication between with each of the one or more second DP accelerators, wherein the host and first DP accelerator use a first session key, and wherein the indication indicates that the first DP accelerator has finished generating the first session key for the secure communication.

 
8.     (Currently amended) A non-transitory  computer-readable medium  having instructions stored therein, which when executed by a processor, cause the processor to perform operations of a first data processing (DP) accelerator securely communicating with one or more second DP accelerators via a switch, the operations comprising:
       receiving, by the first DP accelerator, from a host device, via a first communication channel of the switch, a list of the one or more second DP accelerators;
for each of the one or more second DP accelerators, determining a session key between the first DP accelerator and the second DP accelerator via at least the first communication channel of the switch and a second communication channel of the switch, wherein at least the second communications channel is determined by the switch; and
       transmitting, by the first DP accelerator, to the host device, via the first communication channel via the switch, an indication that the first DP accelerator is configured for secure communication between with each of the one or more second DP accelerators, wherein the host and first DP accelerator use a first session key, and wherein the indication indicates that the first DP accelerator has finished generating the first session key for the secure communication.

9.	(Currently amended)	The non-transitory computer-readable medium of claim 8, the operations further comprising:
        generating, by the first DP accelerator, an adjacency table with an entry for each of the one or more second DP accelerators, each entry comprising a unique identifier of one of the one or more second DP accelerators, and the session key stored in association with the one of the one or more second DP accelerators.

10.	(Currently amended)	The non-transitory computer-readable medium of claim 8, the operations further comprising:
       receiving, by the first DP accelerator, from the host device, via the first communication channel of the switch, a processing task to perform and an indication of one of the one or more second DP accelerators to perform at least a portion of the processing task; and
       instructing, by the first DP accelerator, via the second communication channel of the switch, the one of the one or more second DP accelerators to perform the at least a portion of the processing task, using a message that is secured with the session key associated with the first DP accelerator and the one of the one or more second DP accelerators.

12.	(Currently amended) A data processing system, comprising:
a processor; and
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations of a first data processing (DP) accelerator securely communicating with one or more second DP accelerators via a switch, the operations comprising:
         receiving, by the first DP accelerator, from a host device, via a first communication channel of the switch, a list of the one or more second DP accelerators;
for each of the one or more second DP accelerators, determining a session key between the first DP accelerator and the second DP accelerator via at least the first communication channel of the switch and a second communication channel of the switch, wherein at least the second communications channel is determined by the switch; and
         transmitting, by the first DP accelerator, to the host device, via the first communication channel via the switch, an indication that the first DP accelerator is configured for secure communication between with each of the one or more second DP accelerators, wherein the host and first DP accelerator use a first session key; and wherein the indication indicates that the first DP accelerator has finished generating the first session key for the secure communication.


17.	(Currently amended) A processing system, comprising:
one or more processors; and
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations for a host device configuring a plurality of data processing (DP) accelerators securely communicate, the operations comprising:
for 
	establishing a session key between the host device and the first DP accelerator;
	storing, by the host device, the session key in an adjacency table for the host, wherein each entry in the adjacency table includes the session key and a unique identifier of the first DP accelerator;
	transmitting, to the first DP accelerator, via a first communication channel of a switch, a list of one or more additional DP accelerators, and an instruction that the first DP accelerator generate a unique session key for a second DP accelerator of the one or more additional DP accelerators for securing communication between the first DP accelerator and the additional second DP accelerator 
	receiving, from the first DP accelerator,  first DP accelerator has finished generating the unique session keys for communicating between the first DP accelerator and the one or more additional DP accelerators,
	wherein the first communication channel and the first DP accelerator is secured using a first session key that is unique with respect to a plurality of other communication channels of the switch, and wherein the indication indicates that the first DP accelerator has finished generating the first session key for the secure communication.

18.	(Currently amended)	The system of claim 17, further comprising:
transmitting, to the first DP accelerator, via the first communication channel of the switch, a processing task for the first DP accelerator and at least one of the one or more additional DP accelerators to perform, the transmitting secured using the session key established for the host device and the first DP accelerator; and
receiving, from the first DP accelerator, via the first communication channel of the switch, a result from the processing task, the result secured using the session key established for the host device and the first DP accelerator.

19.	(Currently amended)	The system of claim 18, wherein transmitting the processing task includes transmitting instructions from the host device to the first DP accelerator that a sub-task of the processing task is to be performed by a specific one of the one or more additional DP accelerators.

20.	(Currently amended)	The system of claim 18, wherein the processing task is an artificial intelligence inference.

                                         Allowance Subject Matter
4. Claims 1-20 are allowed. 

                                   EXAMINER’S COMMENTS
5. This communication warrants No Examiner's Reason for Allowance, the remarks filed on 06/24/2022 make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). As such the reasons for allowance is evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance’. In event of any post- allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

                                                      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506. The examiner can normally be reached Mon-Fri : 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREENA T CATTUNGAL/Primary Examiner, Art Unit 2431